DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “wherein the mode control is switched back to a functional mode to execute a memory output interface logic”.  It is unclear how logic is “executed”.  It is assumed that applying a signal through the logic “executes” it.  There is also a lack of essential elements amounting to a gap between the elements.  The omitted elements are those that explain how the selection of a functional mode causes execution of a memory output interface logic.  Claim 11 is analogously rejected.
Claim 8 recites, “wherein the test mode is selected to be a functional mode and at-speed operation of the enabled clock to execute a test on the memory input interface logic”.  There is insufficient antecedent basis for “memory input interface logic”.  It is assumed that Applicant intended “memory interface logic”.
Claim 9 recites, “wherein the BIST mode is implemented using the slow-speed operation while the functional mode utilizes the at-speed operation for the enabled clock.”  The language is ambiguous as to whether the “BIST mode is implemented using the slow-speed operation” at the same time as “the functional mode utilizes the at-speed operation for the enabled clock.”  Based on the teachings in the specification, it is assumed that the claim term “while” is used as a transitional phrase.  An alternate term such as “and” would obviate this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bastimane et al (US Pat. Pub. 2014/0101500; hereinafter referred to as Bastimane) in view of Madhavan et al (US Pat. 5,675,545; hereinafter referred to as Madhavan).
As per claim 1:	Bastimane teaches a method of testing a functional memory interface logic at-speed, the method comprising: 
generating test sequences (Fig. 1, 122) for memory of a core under test (paragraph 11) by a built-in-self-test (BIST) controller (paragraphs 14 and 23; MBIST); 
selectively enable clocks to drive the test sequences to an input of the memory or to capture the output of the memory (paragraph 11: “In general, the scan control circuitry 170 includes various forms of control and multiplexer circuitry to apply clock signals and control signals to the scan test circuitry 160 for implementing a scan test protocol and other test modes of operation (e.g., built-in-self-test (BIST), memory built-in-self-test (MBIST), etc.) using test patterns generated by the test pattern generator 122 of the tester 110.”); 
selecting a slow-speed or at-speed operation for an enabled clock (paragraph 23: “For example, for scan mode, functional mode, and MBIST mode testing, an OCC controller scheme multiplexes between an automated test equipment slow (ATE slow) clock (which is used for shift and slow capture), a gated fast clock (which is used for at speed testing), and a functional mode clock”); 
selecting a test mode (paragraph 23), wherein the selective control of the test mode is implemented during the selected slow-speed or at-speed operation of the enabled clock (paragraph 23: “For example, for scan mode, functional mode, and MBIST mode testing, an OCC controller scheme multiplexes between an automated test equipment slow (ATE slow) clock (which is used for shift and slow capture), a gated fast clock (which is used for at speed testing)”).
Not explicitly disclosed is selecting a test mode on the input of the memory or the output of the memory.  However, Madhaven in an analogous art teaches a MBIST (Fig. 1, 33) for selecting a test mode (Fig. 2, 41 and 81) on the input of the memory (Fig. 2, 79). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the BIST interface of Madhaven for self-testing the memories of Bastimane.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Bastimane teaches an MBIST in paragraph 23, and the circuit Madhaven was a known method of implementing it with expected results.
As per claim 2:
	Madhavan further teaches the method of claim 1, wherein the memory includes multiple memories (Fig. 1, memory modules 11, 13, and 15) coupled to another (Fig. 1, bus lines) and tested independent of one another (col. 3, lines 46-52; col. 4, lines 1-4).
As per claim 3:	Bastimane further teaches the method of claim 1, wherein the test mode includes a BIST mode or a functional mode (paragraph 23, first sentence).
As per claim 4:	Bastimane further teaches the method of claim 1, wherein the selecting the test mode includes switching to a BIST mode to initialize the memory at slow-speed of the enabled clock (paragraph 26, ATE slow clock for scan testing; Fig. 2, 234), wherein initialization is implemented using a BIST controller logic for one or more slow-speed scan capture cycles (paragraph 23; Fig. 2, ATE slow clock used for slow capture).
As per claim 5:	Bastimane further teaches the method of claim 4, wherein the test mode is switched back to a functional mode to execute a memory output interface logic (paragraph 29), wherein the functional mode uses the at-speed operation of the enabled clock (paragraph 26; Fig. 2, M3 functional mode clock).
As per claim 6:	Bastimane further teaches the method of claim 5, wherein the enabled clock to the memory output interface BIST logic is disabled when exercising memory output in functional mode (Fig. 2; 238 in conjunction with M2 and M3) for two or more at-speed scan capture cycles (paragraph 30).
As per claim 9:	Bastimane teaches a method comprising: 
generating test sequences (Fig. 1, 122) for memory of a core under test (paragraph 11) by a built-in-self-test (BIST) controller (paragraphs 14 and 23; MBIST);  
selectively enabling clocks to drive the test sequences to a memory input or to capture the output of the memory of the core under tests (paragraph 11: “In general, the scan control circuitry 170 includes various forms of control and multiplexer circuitry to apply clock signals and control signals to the scan test circuitry 160 for implementing a scan test protocol and other test modes of operation (e.g., built-in-self-test (BIST), memory built-in-self-test (MBIST), etc.) using test patterns generated by the test pattern generator 122 of the tester 110.”); 
selectively providing a slow-speed or at-speed operation for an enabled clock (paragraph 23: “For example, for scan mode, functional mode, and MBIST mode testing, an OCC controller scheme multiplexes between an automated test equipment slow (ATE slow) clock (which is used for shift and slow capture), a gated fast clock (which is used for at speed testing), and a functional mode clock”); 
selectively controlling a BIST mode or a functional mode (paragraph 23), wherein the BIST mode is implemented using the slow-speed operation while the functional mode utilizes the at-speed operation for the enabled clock (paragraph 23: “For example, for scan mode, functional mode, and MBIST mode testing, an OCC controller scheme multiplexes between an automated test equipment slow (ATE slow) clock (which is used for shift and slow capture), a gated fast clock (which is used for at speed testing)”).
Not explicitly disclosed is selectively controlling a BIST mode or a functional mode on the input of the memory or output of the memory.  However, Madhaven in an analogous art teaches a MBIST (Fig. 1, 33) for selecting a test mode (Fig. 2, 41 and 81) on the input of the memory (Fig. 2, 79). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the BIST interface of Madhaven for self-testing the memories of Bastimane.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Bastimane teaches an MBIST in paragraph 23, and the circuit Madhaven was a known method of implementing it with expected results.
As per claim 10:	Bastimane further teaches the method of claim 9, wherein the memory is initialized at slow-speed using the BIST mode (paragraph 26, ATE slow clock for scan testing; Fig. 2, 234), wherein the initialization is implemented using a BIST controller logic for one or more slow-speed scan capture cycles (paragraph 23; Fig. 2, ATE slow clock used for slow capture).

Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bastimane in view of Madhavan in view of Tamarapalli et al (US Pat. Pub. 2003/0084390; hereinafter referred to as Tamarapalli).
As per claim 7:	Bastimane further teaches the method of claim 4, wherein the test mode is switched back to the BIST mode after two or more at-speed scan capture cycles, wherein the BIST mode includes the slow-speed operation of the enabled clock to obtain logic results for the two or more at-speed capture cycles (paragraph 23; ATE slow clock is used for shift operations which includes shifting data out of the scan chain to obtain results).
	Alternatively, Tamarapalli in an analogous art teaches a test protocol featuring at speed capture and slow speed shifting out to obtain logic results for the two or more at-speed capture cycles (paragraph 67).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a slow speed shifting out for obtain logic results in Bastimane.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known protocol for scan fault testing (paragraph 67) that would have been applicable to the scan requirements of Bastimane.
As per claim 8:	Bastimane further teaches the method of claim 1, wherein the test mode is selected (Fig. 2, 250 and M3) to be a functional mode and at-speed operation of the enabled clock (paragraph 23) to execute a test on the memory input interface logic (Fig. 2, scan chain 202), wherein the test mode is switched back to a BIST mode after two or more at-speed scan capture cycles (paragraphs 27, 32), and obtain logic results for the two or more at-speed capture cycles (paragraph 36).
Not explicitly disclosed is wherein the BIST mode includes the slow-speed operation of the enabled clock in order to obtain logic results for two or more at-speed capture cycles.  However, Tamarapalli in an analogous art teaches a test protocol featuring at speed capture and slow speed shifting out to obtain logic results for the two or more at-speed capture cycles (paragraph 67).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a slow speed shifting out for obtain logic results in Bastimane.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known protocol for scan fault testing (paragraph 67) that would have been applicable to the scan requirements of Bastimane.
As per claim 11:	Bastimane further teaches the method of claim 10, wherein an at-speed (paragraph 26; Fig. 2, M3 functional mode clock) functional mode is used to execute a memory output interface logic or a memory input interface logic (paragraph 29).  
Not explicitly disclosed is wherein a slow-speed BIST mode is used to obtain logic results after two or more at-speed capture cycles.  However, Tamarapalli in an analogous art teaches a test protocol featuring at speed capture and slow speed shifting out to obtain logic results for the two or more at-speed capture cycles (paragraph 67).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a slow speed shifting out for obtain logic results in Bastimane.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known protocol for scan fault testing (paragraph 67) that would have been applicable to the scan requirements of Bastimane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111